PER CURIAM.
The Florida Department of Health and Rehabilitative Services (HRS) appeals an order denying its motion for reconsideration of an order committing a juvenile to HRS for placement. The order on appeal is AFFIRMED. We note, however, that HRS may not be held in contempt for failing to place the juvenile in a high risk residential facility prior to the time the juvenile reaches the age of fourteen. See Florida Department of Health and Rehabilitative Services v. State, 616 So.2d 66 (Fla. 1st DCA 1993).
BARFIELD, KAHN and LAWRENCE, JJ., concur.